United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.L., Appellant
and
DEPARTMENT OF THE AIR FORCE, HILL
AIR FORCE BASE, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0187
Issued: March 3, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 12, 2015 appellant filed a timely appeal from an October 8, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish an injury in the
performance of duty.

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted new medical evidence with her appeal. However, the Board has no jurisdiction to review
new evidence on appeal; see 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On August 27, 2015 appellant, then a 48-year-old pneudralic mechanic, filed a traumatic
injury claim (Form CA-1) alleging that she sustained ankle pain, nerve damage, calf bruising,
and a right index finger scrape on September 20, 2013. She alleged that she sustained the
injuries when a coworker bumped her on the back of her legs and bumped the back of her
shoulder, causing her legs to collapse and her left ankle to twist. The employing establishment
controverted the claim arguing that witness statements indicated that appellant’s right ankle was
hit, as opposed to the left as she indicated. Appellant did not stop work.
In a September 20, 2013 statement, Daniel Wright, appellant’s supervisor, advised that
appellant reported that a coworker, Ray Inman, bumped into her with his chair, hitting her right
foot. He noted that he asked appellant if she was okay and she responded that she was fine,
never indicating that she was in any pain. Mr. Wright noted that appellant was very upset when
she came to report the incident and indicated that Mr. Inman had been disrespectful toward her.
In a September 20, 2013 statement, appellant related that Mr. Inman hit her shoulder,
lower back, arm, and right foot with his chair. She noted that, after asking him if she was in his
way, Mr. Inman responded by using profanity and mocking her. Appellant alleged that he told
her “this is not Mexico, stop spitting on me and go back to your work bench.” She advised that
she felt threatened and scared to work around him. Appellant also contended that Mr. Inman
bumped into another coworker the day prior without apologizing.
In a September 20, 2013 statement, appellant’s coworker, Matt Morgan related
witnessing that Mr. Inman accidently bumped into appellant with his chair. He noted that an
argument between appellant and Mr. Inman broke out and appellant told him he would be sorry.
In a September 23, 2013 statement, Mr. Inman noted that appellant informed him that he
bumped into her with his chair. He contended that he had just moved his chair from the arbor
press to his work bench and was unaware of any contact between appellant and his chair.
Mr. Inman noted that he and appellant got into a confrontation because she believed he was
making fun of her. In a September 25, 2013 addendum, he advised that appellant told him
“you’ll be sorry” at the end of their conversation.
By letter dated September 2, 2015, OWCP advised appellant that the employing
establishment controverted her claim. It advised of the type of evidence needed to establish the
claim and instructed her to complete a questionnaire within 30 days from the date of the letter.
OWCP, in a second letter dated September 2, 2015, requested comment from a
knowledgeable supervisor regarding whether appellant was engaged in official duties at the time
of the injury.
By letter dated September 14, 2015, the employing establishment again controverted
appellant’s claim, as no medical evidence was submitted.
In a July 14, 2015 report, Dr. Noah Kolb, a Board-certified neurologist, advised that
appellant was being treated for bilateral peroneal neuropathy and left ankle pain. He noted that
appellant dislocated her left ankle in 2008, underwent surgical repair in 2010, and sustained a
2

work-related injury to her lower legs in September 2013. Dr. Kolb explained that a chair hit the
back of appellant’s legs at work causing traumatic injury to her proximal peroneal and tibial
nerves. He advised that a July 2014 electromyography (EMG) showed evidence of resolving
bilateral peroneal neuropathy. On examination Dr. Kolb noted decreased range of motion in the
left ankle with plantar and dorsiflexion, decreased vibration on the right lower extremity worst in
the toe, weakness in the left ankle, and normal gait. He assessed lower extremity pain, resolving
weakness, and traumatic injury to the proximal peroneal and tibial nerve. Dr. Kolb attributed her
condition to the 2013 incident.
Appellant returned a signed questionnaire dated September 17, 2015, but provided no
answers to the questions posed.
In a September 22, 2015 response to OWCP’s inquiry, the employing establishment
noted that appellant was engaged in her official duties at the time the alleged injury occurred.
The employing establishment reiterated that appellant was now claiming a left ankle injury, but
she first reported that the incident involved her right ankle. It also noted that appellant did not
claim an injury until two years following the incident.
By decision dated October 8, 2015, OWCP denied appellant’s claim because the evidence
of record did not support that the injury occurred as described.
LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of establishing the
essential elements of his claim by the weight of reliable, probative, and substantial evidence,3
including that he is an “employee” within the meaning of FECA and that he filed his claim
within the applicable time limitation.4 The employee must also establish that he sustained an
injury in the performance of duty as alleged and that his disability for work, if any, was causally
related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.6
An employee’s statement that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong or persuasive evidence.7
3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

4

R.C., 59 ECAB 427 (2008).

5

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

T.H., 59 ECAB 388 (2008).

7

R.T., Docket No. 08-408 (issued December 16, 2008); Gregory J. Reser, 57 ECAB 277 (2005).

3

Moreover, an injury does not have to be confirmed by eyewitnesses. The employee’s statement,
however, must be consistent with the surrounding facts and circumstances and her subsequent
course of action. An employee has not met her burden in establishing the occurrence of an injury
when there are such inconsistencies in the evidence as to cast serious doubt upon the validity of
the claim. Circumstances such as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury, and failure to obtain
medical treatment may, if otherwise unexplained, cast doubt on an employee’s statement in
determining whether a prima facie case has been established.8
ANALYSIS
The Board finds that appellant did not meet her burden of proof to establish an injury in
the performance of duty on September 20, 2013 because the record does not support that the
event occurred as she described. By letter dated September 2, 2015, OWCP informed appellant
of the type of evidence needed to support her claim that she injured her ankle, calf, and right
index finger. This was to include an explanation of the immediate effects of the injury, initial
treatment information, information regarding any preexisting conditions, and an explanation of
witness statements that indicated that her right ankle was hit, as opposed to her left, as she
initially claimed. Appellant did not respond as requested by OWCP.
In her September 2, 2015 traumatic injury claim (Form CA-1), appellant indicated that
both her legs were hit causing her left ankle to twist. However, in her September 20, 2013
statement, she indicated that her right foot was hit by the chair and never mentioned her left
ankle twisting. Furthermore, when appellant initially reported the incident to her supervisor she
indicated that she was “fine.” In fact, it took appellant two years to report an injury and the only
medical report of record is from July 14, 2015. The inconsistency between appellant’s initial
statement and the account that she provided on her notice of traumatic injury (Form CA-1),
together with her failure to complete OWCP’s questionnaire and submit contemporaneous
medical reports, casts serious doubt on her statement that she sustained an injury as alleged on
September 20, 2013.
The Board therefore concludes that appellant did not establish a traumatic injury in the
performance of duty on September 20, 2013 because she did not submit sufficient evidence to
establish that she actually experienced an employment incident that caused her medical
conditions. Where a claimant does not establish an employment incident alleged to have caused
his or her injury, it is not necessary to consider the medical evidence.9
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

8

Betty J. Smith, 54 ECAB 174 (2002).

9

S.P., 59 ECAB 184 (2007).

4

CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing an injury in
the performance of duty on September 20, 2013.
ORDER
IT IS HEREBY ORDERED THAT the October 8, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 3, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

